—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered February 5, 1992, convicting him of attempted murder in the first degree, attempted murder in the second degree, criminal *268possession of a weapon in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On August 2, 1990, while off-duty, Police Officer Justino Zambrana was riding his motorcycle to work and stopped at a traffic light. The defendant and the codefendant Devere Sea-brook approached the motorcycle, displayed weapons, and attempted to steal Officer Zambrana’s motorcycle. Officer Zambrana displayed his shield and yelled "police”, after which Seabrook fired shots at Zambrana. A gun fight ensued in which Officer Zambrana suffered a gunshot wound to his upper thigh. From these facts one could reasonably conclude that the defendant acted in concert with the codefendant and that he acted with the mental culpability required for the commission of the crimes charged (see, People v Williams, 114 AD2d 385; People v McClary, 138 AD2d 413; People v Steel, 130 AD2d 601).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find that they are either unpreserved for appellate review, without merit, or do not warrant reversal of the judgment of conviction. Copertino, J. P., Pizzuto, Santucci and Florio, JJ., concur.